DETAILED ACTION

Claims 1-29 are pending in this office action. Claims 21-29 have been newly added.
Applicant’s arguments, filed 09/07/2022, have been fully considered but they are not persuasive.

Response to Arguments
Applicant argues:
Miserendino describes a third-party facility building an initial version of the classifier (e.g., a base classifier) using base classifier feature vectors. Miserendino, paragraphs [0021]. Miserendino further describes deploying the classifier to a user/in-situ facility. Id. at paragraph [0022]. Miserendino further describes the user/in-situ facility retraining the classifier using user/in-situ sample feature vectors and the base classifier feature vectors used to train the base classifier. Id. at paragraph [0024]. Accordingly, Miserendino describes training a base classifier at a first location (e.g., the third party facility) using base classifier feature vectors and retraining the classifier at a second location (e.g., the user/in-situ facility) using at least some of the base classifier feature vectors used to initially train the classifier. However, Miserendino does not teach or suggest locally apply second training data to the Al model to generate output classifications, the second training data generated after generation of the first training data because the classifier of Miserendino is trained at an external location with data generated at the same time as the first training data (e.g., the based classifier feature vectors).

Examiner Response:
Regarding argument (a), examiner respectfully disagrees with applicant. As recited in Miserendino - para 0009 teaches - “…creates a new training and test set using samples from one or more in-situ systems, blends a feature vector representation of the in-situ training and test sets with a feature vector representation of the parent training and test sets, conducts machine learning over the blended training set…” - i.e., the process of retraining at a different location involves coming up with (or generating) new training set data. Further, para 0016 discloses using of supplemental training set for retraining - “…retraining of the parent classifier using a combination of the original training set and a supplemental training set, referred to as the in-situ training set…”, and “…The in-situ training set is generated within a local instance's environment…“). Para 0022 teaches original training and subsequently learned test sets based on feature vectors, and further teaches - “…there are a required threshold number of adjudicated events that must be accumulated before a retrain may occur. When the user exceeds the required threshold number of adjudicated events the user may elect to conduct a retrain. Adjudicated samples may be stored on one or more in-situ retraining systems. Information about adjudicated samples may also be acquired through sharing amongst other system users provided a trust relationship exists. When the user initiates a retrain, the retrain manager creates a training and test set from the adjudicated in-situ samples, block 8. Alternatively, the in-situ retraining system may, without human intervention, initiate a retrain. The training and test set may be selected from a subset of the adjudicated samples. Retrain manager may also extract feature vectors from both retrain training and test sets, block 9. Method 100 may then blend these in-situ feature vectors with the parent/base classifier's feature vectors (and feature vectors from sharing partners, if any), block 10. In a separate mode, an embodiment may use a subset of the parent/base classifier's feature vectors (and those from sharing partners) without any additional in-situ samples. This subset may be selected randomly from the full set of available feature vectors. In one aspect, a blending implementation, known as an additive method, the in-situ sample feature vectors may be added to the parent classifier feature vectors. In another aspect, in a second blending implementation, known as a replacement method, the in-situ sample feature vectors may replace an equal number of the parent classifier feature vectors. In another aspect, in a third blending implementation, known as a hybrid method, the in-situ sample feature vectors may be added to a subset of the parent classifier feature vectors. This may create a training set larger than parent set but smaller than one created by the additive method…” -  in para 0024, which discloses that the original set and the set for retraining are different sets obtained at different times, wherein the later collection of feature vectors or training data is blended with the original ones to come up with a different data set utilized for retraining).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-29 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Miserendino et al. (US 2017/0032279 A1, hereinafter Miserendino).
For claim 1, Miserendino teaches an apparatus comprising: model trainer circuitry to train an artificial intelligence (AI) model to determine whether a file is malware using first training data (Abstract; Fig. 2, para 0027; para 0009, 0016, 0021 - machine learning system with artificial neural network, use of training sets including original (first) training set to train to detect malicious files); 
interface circuitry to transmit model data to a processing device, the model data corresponding to implementation of the Al model at the processing device (para 0018, 0021-0023, 0027 - original test data is sent and used for training of the AI model at a device); 
model implementor circuitry to locally apply second training data to the Al model to generate output classifications, the second training data generated after generation of the first training data; comparator circuitry to compare the output classifications to known classifications of the second training data (Fig. 2-4; para 0016, 0021-0022, 0024-0025, 0027-0030 - new data set associated with retraining is utilized for classifier output comparison); and 
report generator circuitry to generate a report including an efficacy of the Al model based on the comparison (Fig. 2-4; para 0025, 0027-0030 - new data set associated with retraining is utilized for classifier output comparison represented via a report or graph).

For claim 2, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the report generator circuitry is to generate the report to identify that the Al model is outdated when the comparison of the output classifications to the known classification of the second training data corresponds to more than a threshold percentage of misclassifications (Fig. 3-4; para 0029-0030, 0032 - misclassifications represented by original data and the data corresponding to retraining indicating that it is more effective as compared to original or outdated data associated with that model).

For claim 3, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the model implementor circuitry is to locally apply the second training data to the Al model after the Al model is transmitted to the processing device (para 0016, 0020-0022, 0027, 0030 - sharing of models are retraining of shared models by a processing device).

For claim 4, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the comparator circuitry is to determine the efficacy of the Al model by comparing the output classifications to known classifications of the second training data (Fig. 3-4; para 0029-0030, 0032 - misclassifications represented by original data and the data corresponding to retraining based on known classification data that is setup, indicating that it is more effective as compared to original or outdated data associated with that model).

For claim 5, Miserendino teaches the claimed subject matter as discussed above. Miserendino further discloses wherein the interface circuitry is to transmit the report to at least one of the processing device or another device (Fig. 3, 5; para 0020, 0037-0053 - graph or efficacy results are communicated to the user for further steps).

For claim 6, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the Al model is a first Al model, the model trainer circuitry is to train a second Al model to classify malware using the first training data, and the second Al model is different than the first Al model (Fig. 2; para 0021, 0024, 0029-0030 - machine learning models, use of training sets including original (first) training set to train multiple sets for classification on different models).

For claim 7, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the apparatus of claim 6, and further teaches including a storage device to store model data corresponding to the second Al model in response to a user of the processing device not selecting the second Al model (para 0024, 0032-0033, 0036 - training set selected from multiple sample sets, wherein the unselected sample sets remain stored).

For claim 8, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the apparatus of claim 6, and further teaches wherein the efficacy of the first Al model is a first efficacy, the report generator circuitry to suggest the second Al model in the report based on a second efficacy of the second Al model when the first efficacy is below a threshold (Fig. 3-4; para 0016, 0021-0022, 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison, wherein new data set associated with retraining is utilized for classifier output comparison represented via a report or graph presented by the report generated, and the report comprising efficacy indicated by threshold).

For claim 9, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the apparatus of claim 6, and further teaches wherein the report generator circuitry is to suggest the second Al model in the report based on telemetry data of the processing device (Fig. 3-5; para 0016, 0021-0022, 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison, wherein new data set associated with retraining is utilized for classifier output comparison represented via a report or graph presented by the report generated, and the report comprising efficacy indicated by threshold, and wherein the hector recommends the second or the other model based on the threshold or efficacy as determined based on the acquired (received) learning data or features provided by the processing device).

For claim 10, Miserendino teaches at least one non-transitory computer readable storage medium comprising instructions which, when executed, cause one or more processors to at least: train an artificial intelligence (AI) model to determine whether a file is malware using first training data (Abstract; Fig. 1-2; para 0009, 0016, 0021, 0027 - machine learning system with artificial neural network, use of training sets including original (first) training set to train to detect malicious files); 
transmit model data to a processing device, the model data corresponding to implementation of the Al model at the processing device (para 0018, 0021-0022 - original test data is sent and used for training of the AI model at a device); 
apply second training data to the Al model to generate output classifications, the second training data generated after generation of the first training data; compare the output classifications to known classifications of the second training data (Fig. 3-4; para 0016, 0021-0022, 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison); and 
generate a report including an efficacy of the Al model based on the comparison (Fig. 3-4; para 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison represented via a report or graph).

For claim 11, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the instructions cause the one or more processors to generate the report to identify that the Al model is outdated when the comparison of the output classifications to the known classification of the second training data corresponds to more than a threshold percentage of misclassifications (Fig. 3-4; para 0029-0030, 0032 - misclassifications represented by original data and the data corresponding to retraining indicating that it is more effective as compared to original or outdated data associated with that model).

For claim 12, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the instructions cause the one or more processors to apply the second training data to the Al model after the Al model is transmitted to the processing device (para 0016, 0020-0022, 0027, 0030 - sharing of models are retraining of shared models by a processing device).

For claim 13, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the instructions cause the one or more processors to determine the efficacy of the Al model by comparing the output classifications to known classifications of the second training data (Fig. 3-4; para 0029-0030, 0032 - misclassifications represented by original data and the data corresponding to retraining based on known classification data that is setup, indicating that it is more effective as compared to original or outdated data associated with that model).

For claim 14, Miserendino teaches the claimed subject matter as discussed above. Miserendino further discloses wherein the instructions cause the one or more processors to transmit the report to at least one of the processing device or another device (Fig. 3, 5; para 0020, 0037-0053 - graph or efficacy results are communicated to the user for further steps).

For claim 15, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the Al model is a first Al model, the instructions to cause the one or more processors to train a second Al model to classify malware using the first training data, the second Al model different than the first Al model (Fig. 2; para 0021, 0024, 0029-0030 - machine learning models, use of training sets including original (first) training set to train multiple sets for classification on different models).

For claim 16, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the at least one computer readable storage medium of claim 15, and further teaches wherein the instructions cause the one or more processors to store model data corresponding to the second Al model in a storage device in response to a user of the processing device not selecting the second Al model (para 0024, 0032-0033, 0036 - training set selected from multiple sample sets, wherein the unselected sample sets remain stored).

For claim 17, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the at least one computer readable storage medium of claim 15, and further teaches wherein the efficacy of the first Al model is a first efficacy, the instructions to cause the one or more processors to suggest the second Al model in the report based on a second efficacy of the second Al model when the first efficacy is below a threshold (Fig. 3-4; para 0016, 0021-0022, 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison, wherein new data set associated with retraining is utilized for classifier output comparison represented via a report or graph presented by the report generated, and the report comprising efficacy indicated by threshold).

For claim 18, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the at least one computer readable storage medium of claim 15, and further teaches wherein the instructions cause the one or more processors to suggest the second Al model in the report based on telemetry data of the processing device (Fig. 3-5; para 0016, 0021-0022, 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison, wherein new data set associated with retraining is utilized for classifier output comparison represented via a report or graph presented by the report generated, and the report comprising efficacy indicated by threshold, and wherein the hector recommends the second or the other model based on the threshold or efficacy as determined based on the acquired (received) learning data or features provided by the processing device).

As to claims 19-20, the claim limitations are similar to those of claims 1 and 2 respectively, except the instant claims 19-20 are drawn to a method, which is similar to the method steps performed by the apparatus of claims 1-2. Therefore claims 19-20 are rejected according to claims 1-2 respectively as above.

As to claim 21, the claim limitations are similar to those of claim 1, except the instant claim 21 is drawn to an apparatus comprising: memory; instructions; and processor circuitry (Fig. 1-2; para 0027) to execute the instructions to perform the functions as claimed in claim 1. Therefore claim 21 is rejected according to claim 1 above.

As to claims 22-29, the claim limitations are similar to those of claims 2-9 respectively. Therefore claims 22-29 are rejected according to claims 2-9 respectively as above.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433